      Case 2:20-cv-04988-JFW-AS Document 40-18 Filed 10/27/20 Page 1 of 5 Page ID #:292
Re: Chris Langer v. Esperanza Molina, et al. (USDC Central California 2:20-cv-04988-JFW (ASx)

From: Monica Molina (mrmolina@sbcglobal.net)

To:    amandas@potterhandy.com

Cc:    leonardop@potterhandy.com; langervstadiumwinebeerminimarketandlamwaybz6733617@projects.filevine.com

Date: Thursday, September 24, 2020, 2:15 PM PDT




Ms. Seabock,

I called your oﬃce at 2:00 pm for the scheduled meet and confer we had agreed on. I was told that “no one was available right now” and “that someone
would get back to me.” I expressed to Ruby that I did not know what that meant and that I may not be available whenever “someone decided to call me
back.” Needless to say, this conduct is once again in bad faith.

I will move the Court accordingly after making numerous attempts to meet and confer with you to no avail.

Monica Molina




      On Sep 18, 2020, at 1:43 PM, Amanda Seabock <amandas@potterhandy.com> wrote:




      Let’s do the 24th at 2pm. Will you initiate the call?



      Amanda


           Amanda Seabock, Esq.
           AmandaS@PotterHandy.com
                                                                    <image005.png>
           Potter Handy, LLP
           8033 Linda Vista Rd, Suite 200
           San Diego, CA 92111
           858-375-7385 | 888-422-5191 (fax)
           The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
           recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
           disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
           received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
           to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
           in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
           Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.


           <image002.gif> <image003.gif> <image004.gif>




      From: Monica Molina <mrmolina@sbcglobal.net>
      Sent: Friday, September 18, 2020 9:38 AM
      To: Amanda Seabock <amandas@potterhandy.com>
      Subject: Re: Chris Langer v. Esperanza Molina, et al. (USDC Central California 2:20-cv-04988-JFW (ASx)




      Based on your response below, we will need to meet and confer. My availability is as follows:
Case 2:20-cv-04988-JFW-AS Document 40-18 Filed 10/27/20 Page 2 of 5 Page ID #:293
Monday, September 21, 2020 at 3:00 p.m.

Wednesday, September 23, 2020 at 10:00 a.m.

Thursday, September 24, 2020 at 2:00 p.m.



Regards,



Monica R. Molina
LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362
T (747) 220-6655
F (747) 220-6601


This transmission is intended to be delivered only to the named addressee(s) and may contain information which is confidential, proprietary,
attorney work-product or attorney-client privileged. If this transmission is received by anyone other than the intended recipient(s), the
recipient(s) should immediately notify the sender by reply and then delete the transmission. In no event shall this transmission be read, used,
copied, reproduced, stored or retained by anyone other than the intended recipient(s) except with the express written consent.




       On Sep 18, 2020, at 9:00 AM, Amanda Seabock <amandas@potterhandy.com> wrote:



       I’m not agreeing to sanctions. You could have handled this weeks ago and instead chose to go into motion practice. That’s on
       you.


           Amanda Seabock, Esq.
           AmandaS@PotterHandy.com

           Potter Handy, LLP                                        <image005.png>
           8033 Linda Vista Rd, Suite 200
           San Diego, CA 92111
           858-375-7385 | 888-422-5191 (fax)
           The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
           recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
           disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
           received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
           to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
           in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
           Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.


           <image002.gif> <image003.gif> <image004.gif>




       From: Monica Molina <mrmolina@sbcglobal.net>
       Sent: Friday, September 18, 2020 8:25 AM
       To: Amanda Seabock <amandas@potterhandy.com>
       Subject: Re: Chris Langer v. Esperanza Molina, et al. (USDC Central California 2:20-cv-04988-JFW (ASx)




       Ms. Seabock,
CaseNot
     2:20-cv-04988-JFW-AS                    Document
        only did I request that you prepare the stipulation to 40-18       Filed
                                                               set aside the      10/27/20
                                                                             wrongfully           Page
                                                                                        taken default        3 ofyou5 plenty
                                                                                                      but I gave         Page     IDto#:294
                                                                                                                             of time
       do that. (Refer to email sent to you on 8/26/20). You never responded to that email and you never prepared the stipulation.



       The fact that you now insist that I prepare the stipulation is preposterous especially in light of the fact that you wrongfully
       requested the default to begin with. Additionally, I advised you of same when it first happened and I asked you to withdraw
       the request immediately. You allowed for the default to be entered by the Court in spite of my demand.



       In order to avoid another motion and prevent further tomfoolery on your end, I will prepare the stipulation to set aside the
       wrongful request for default and subsequent entry. However, I will include a clause requiring plaintiﬀ’s counsel to pay
       sanctions as a result of the wrongfully requested default.



       If after receiving the stipulation, you are unwilling to execute the stipulation and rectify the situation, we will have to meet and
       confer. You will receive the proposed stipulation by the end of the day.




       Regards,



       Monica R. Molina
       LAW OFFICES OF MONICA R. MOLINA
       30700 Russell Ranch Road, Suite 250
       Westlake Village, CA 91362
       T (747) 220-6655
       F (747) 220-6601


       This transmission is intended to be delivered only to the named addressee(s) and may contain information which is
       confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is received by anyone other
       than the intended recipient(s), the recipient(s) should immediately notify the sender by reply and then delete the transmission.
       In no event shall this transmission be read, used, copied, reproduced, stored or retained by anyone other than the intended
       recipient(s) except with the express written consent.




              On Sep 18, 2020, at 8:02 AM, Amanda Seabock <amandas@potterhandy.com> wrote:



              Monica,



              I never heard back from you on this. Are you going to send over a stip or set up a meet and confer?


                   Amanda Seabock, Esq.
                   AmandaS@PotterHandy.com

                   Potter Handy, LLP                                        <image006.png>
                   8033 Linda Vista Rd, Suite 200
                   San Diego, CA 92111
                   858-375-7385 | 888-422-5191 (fax)
                  The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
                  recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
                  disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
                  received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
Case 2:20-cv-04988-JFW-AS
           to info@potterhandy.com. Tax OpinionDocument            40-18
                                               Disclaimer: To comply              Filedwe 10/27/20
                                                                     with IRS regulations,                      Page
                                                                                           advise that any discussion       4 of
                                                                                                                      of Federal       5 Page ID #:295
                                                                                                                                 tax issues
                   in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
                   Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.


                   <image002.gif> <image003.gif> <image004.gif>




              From: Amanda Seabock
              Sent: Friday, September 11, 2020 5:29 PM
              To: Monica Molina <mrmolina@sbcglobal.net>
              Cc: langervstadiumwinebeerminimarketandlamwaybz6733617@projects.filevine.com
              Subject: RE: Chris Langer v. Esperanza Molina, et al. (USDC Central California 2:20-cv-04988-JFW (ASx)



              Monica,



              I thought you’d already filed this? I oﬀered to set the default aside. Are you really so set on a motion that you
              won’t just send over a stipulation? If you would provide a stip I’d happily review and sign.



              Amanda


                   Amanda Seabock, Esq.
                   AmandaS@PotterHandy.com

                   Potter Handy, LLP                                        <image005.png>
                   8033 Linda Vista Rd, Suite 200
                   San Diego, CA 92111
                   858-375-7385 | 888-422-5191 (fax)
                   The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
                   recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
                   disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
                   received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
                   to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
                   in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
                   Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.


                   <image002.gif> <image003.gif> <image004.gif>




              From: Monica Molina <mrmolina@sbcglobal.net>
              Sent: Friday, September 11, 2020 5:05 PM
              To: Amanda Seabock <amandas@potterhandy.com>
              Subject: Chris Langer v. Esperanza Molina, et al. (USDC Central California 2:20-cv-04988-JFW (ASx)



              Ms Seabock,



              A Local Rule 7-3 conference is required prior to the filing of a Motion to Set Aside Default. As such, please provide me your
              availability for that purpose. I am available on September 15, 2020, between 1-4; September 17, 2020, between 3-5; and
              September 18, 2020, between 9-12. Please advise as to which date and time works best for you as soon as possible as the set
              aside of the wrongful request and entry of default against my client is long overdue.
Case 2:20-cv-04988-JFW-AS
        Regards,          Document 40-18 Filed 10/27/20 Page 5 of 5 Page ID #:296


        Monica R. Molina
        LAW OFFICES OF MONICA R. MOLINA
        30700 Russell Ranch Road, Suite 250
        Westlake Village, CA 91362
        T (747) 220-6655
        F (747) 220-6601


        This transmission is intended to be delivered only to the named addressee(s) and may contain information which
        is confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is received by
        anyone other than the intended recipient(s), the recipient(s) should immediately notify the sender by reply and
        then delete the transmission. In no event shall this transmission be read, used, copied, reproduced, stored or
        retained by anyone other than the intended recipient(s) except with the express written consent.
